226 F.3d 525 (7th Cir. 2000)
Estate of Shannon Novack, deceased,  by its personal representative, Susan Turbin,  and Susan Turbin, Plaintiffs-Appellants,v.County of Wood, a municipal corporation, Defendant-Appellee.
No. 99-3270
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 27, 2000Decided August 7, 2000

Appeal from the United States District Court for the Western District of Wisconsin.  No. 98-C-0850-S--John C. Shabaz, Chief Judge.[Copyrighted Material Omitted]
Before Flaum, Chief Judge, Posner and Williams,  Circuit Judges.
Flaum, Chief Judge.


1
The estate of Shannon Novack  and Susan Turbin brought suit against the County  of Wood (the "County") under 42 U.S.C. sec. 1983,  alleging that the County deprived Novack of his  Eighth Amendment rights when it failed to prevent  his suicide during his incarceration in the Wood  County Jail ("WCJ"). The district court granted  summary judgment in favor of the defendant. For  the reasons stated herein, we affirm.

I. BACKGROUND

2
On December 22, 1997, Shannon Novack was  diagnosed by Dr. Edward Root as a paranoid  schizophrenic who tended to be impulsive and who  was a possible suicide risk. Dr. Root prescribed  medication to address Novack's condition. On  December 29, 1997, while he was with his mother  Susan Turbin and grandmother Gladys Jaehn, Novack  became agitated and threatened to kill himself.  Turbin convinced Novack to voluntarily commit  himself at the Norwood Mental Health Center  ("Norwood"). However, when Turbin and Novack  arrived at Norwood, Novack changed his mind about  being committed and left the facility.


3
A short time later, Novack was arrested by an  officer from the Marshfield Police Department on  outstanding warrants and taken to the Marshfield  police station. Shortly thereafter, Wood County  Deputy Sheriff Rick Kirst transported Novack from  the police station to the Wood County Jail.  Deputy Kirst talked with Turbin and Kenneth  Wahlstrand, an employee at Norwood, regarding  Novack's condition. Deputy Kirst told Turbin and  Wahlstrand that he would notify WCJ staff of  Novack's potential for suicide and that jail  personnel would watch him closely. When Deputy  Kirst met with Deputy Raymond Starks to transfer  Novack to WCJ, he informed Starks that Novack was  a suicide risk and should be watched closely.  Neither Kirst nor Starks thought that Novack  behaved in an unusual manner during their contact  with him.


4
Novack was booked into WCJ by Officer Denise  Ellis, who conducted a medical screening of  Novack as part of standard WCJ procedure. The  medical screening is intended to identify  physical or mental problems that an inmate may  possess. In his responses to the medical  screening questions, Novack indicated that he had  seen mental health professionals in the past,  including a visit to Dr. Root earlier in the  week, but stated that he was not considering  suicide and had never attempted suicide. Deputy  Starks then informed Officer Ellis that Novack  was a suicide risk and that WCJ staff should  watch him accordingly. Deputy Starks also told  Officer Ellis that Novack had been at Norwood  earlier in the day but had not been admitted.  Officer Ellis concluded that Novack had a  possible mental illness based on the information  provided by Deputy Starks and the medical  screening.


5
Officer Ellis decided to place Novack in an  observation cell which is normally used for  inmates on suicide watch. The WCJ officer on duty  the following day was not informed of the reasons  for Novack's placement in the observation cell.  Novack remained in the observation cell until  about 2:00 p.m. the next day when he was taken to  court and it was determined that he would remain  in custody because of a probation violation. Upon  his return from court, Novack was placed in a  two-person cell in the general jail population.  Officer King, the supervisor on duty at the time,  does not know who made the decision to place  Novack in the general population instead of in  the observation cell or why that decision was  made.


6
The following day, December 31, 1997, Dr. Root  telephoned WCJ to prescribe new medication for  Novack. WCJ personnel filled the prescription and  administered the medication to Novack during the  remainder of his stay at WCJ.


7
During the following two weeks, Annalee Miller,  an inmate housed in the cell next to Novack's,  heard Novack pounding on the cell walls on a  daily basis and periodically giggling  uncontrollably. Miller reported Novack's behavior  to WCJ officers and expressed concern that Novack  might be in need of mental health care. Novack's  cell-mate Lewis England also saw Novack regularly  pounding on the cell walls and thought he was in  need of mental health care. However, WCJ  personnel did not observe any unusual behavior by  Novack during his stay at WCJ.


8
At 10:00 p.m. on January 17, 1998, WCJ officers  entered Novack's cell to give him his prescribed  medication. At 12:05 a.m. on January 18, jail  personnel returned to Novack's cell and  discovered that Novack had hung himself using a  bed sheet. Susan Turbin, Novack's mother, brought  suit on behalf of Novack's estate and on her own  behalf against Wood County alleging that the  County had deprived her son of his Eighth  Amendment rights by having inadequate policies  and practices for treating mentally ill inmates  and by failing to adequately train WCJ personnel  to provide necessary mental health care to her  son that would have prevented his suicide. The  district court granted summary judgment in favor  of the County, and the plaintiffs now appeal.

II.  DISCUSSION

9
We review the district court's grant of summary  judgment in favor of the County de novo. See  Johnson v. University of Wisc. Eau-Claire, 70  F.3d 469, 477 (7th Cir. 1995). We look at all  evidence in the light most favorable to the  plaintiffs and draw all reasonable inferences in  their favor. See Anderson v. Liberty Lobby, Inc.,  477 U.S. 242, 250 (1986).


10
Prison inmates have an Eighth Amendment right  to be confined under conditions that provide  "adequate food, clothing, shelter, and medical  care." Farmer v. Brennan, 511 U.S. 825, 832  (1994) (quoting Hudson v. Palmer, 468 U.S. 517,  526-27 (1984)). In addition, prison officials are  responsible for taking reasonable steps to  guarantee the safety of the inmates in their  charge. Id. To make out a claim for a violation  of an inmate's Eighth Amendment right to adequate  conditions of confinement, a plaintiff must make  two showings: "First, the danger to the inmate  must be objectively serious, posing a substantial  risk of serious harm. Second, the prison official  must have a sufficiently culpable state of mind--  one of 'deliberate indifference' to inmate health  or safety." Haley v. Gross, 86 F.3d 630, 640-41  (7th Cir. 1996); see Farmer, 511 U.S. at 834.


11
"Deliberate indifference," as it is used in the  Eighth Amendment context, comprehends more than  mere negligence but less than the purposeful or  knowing infliction of harm. See Farmer, 511 U.S.  at 836; Estelle v. Gamble, 429 U.S. 97, 106  (1976); Haley, 86 F.3d at 641. Deliberate  indifference requires that a prison official know  of and disregard a substantial risk of serious  harm to inmate health or safety. See Farmer, 511  U.S. at 837. The deliberate indifference standard  is a subjective one. It is not enough that there  was a danger of which a prison official  objectively should have been aware. "[T]he  official must both be aware of facts from which  the inference could be drawn that a substantial  risk of serious harm exists, and he must also  draw the inference." Id.


12
Shannon Novack committed suicide while  incarcerated in the Wood County Jail. The  plaintiffs argue that Novack's suicide was the  result of WCJ policies and practices that  reflected the County's deliberate indifference to  the medical needs of mentally ill inmates.  Suicide is a "serious harm" and prison officials  must take reasonable preventative steps when they  are aware that there is a substantial risk that  an inmate may attempt to take his own life. See  Estate of Cole v. Fromm, 94 F.3d 254, 259 (7th  Cir. 1996) (holding that defendant prison  officials "may be liable for [an inmate's]  suicide if they were deliberately indifferent to  a substantial suicide risk"); see also Collignon  v. Milwaukee County, 163 F.3d 982, 990 (7th Cir.  1998); Payne v. Churchich, 161 F.3d 1030, 1041  (7th Cir. 1998). Mere knowledge that an inmate is  behaving violently or "acting in a 'freaky'  manner" is not sufficient to impute awareness of  a substantial risk of suicide. State Bank of St.  Charles v. Camic, 712 F.2d 1140, 1146 (7th Cir.  1983); see also Mathis v. Fairman, 120 F.3d 88,  91 (7th Cir. 1997). In order to be liable under  the Eighth Amendment, a prison official must be  cognizant of the significant likelihood that an  inmate may imminently seek to take his own life  and must fail to take reasonable steps to prevent  the inmate from performing this act. See  Collignon, 163 F.3d at 990 (holding that even  placing an inmate on suicide watch may not  demonstrate a subjective awareness of a  substantial risk of imminent suicide); Camic, 712  F.3d at 1146 (holding that officers took  reasonable measures to prevent an inmate's  suicide where they were unaware that the inmate  was a high suicide risk but removed the  prisoner's belt and shoe laces in order to guard  against suicide attempts).


13
In this case, when Shannon Novack was first  brought to the WCJ, jail officials were informed  that he had been at a mental health facility  earlier in the day and that he was a potential  risk for suicide. Novack was then questioned  concerning his mental health, and he responded  that he was not contemplating suicide and had  never attempted suicide. In addition, neither the  sheriff's deputies who transported Novack to WCJ  nor the jail personnel who initially admitted him  were aware of any suicidal behavior exhibited by  Novack. Nevertheless, Novack was placed in an  observation cell until he was taken to court the  next day. Novack did not exhibit any suicidal  behavior during this time. When Novack's  psychiatrist Dr. Root contacted the jail the next  day, he prescribed medication for Novack but did  not inform WCJ that Novack was a suicide risk.  Other inmates apparently informed jail personnel  that Novack was behaving strangely by pounding on  the walls of his cell and giggling. However,  strange behavior alone, without indications that  that behavior has a substantial likelihood of  taking a suicidal turn, is not sufficient to  impute subjective knowledge of a high suicide  risk to jail personnel. See Mathis, 120 F.3d at  91; Camic, 712 F.2d at 1146. Novack did not take  his life until more than two weeks after he was  incarcerated at WCJ. While he may have exhibited  some bizarre behavior during that time, he  evidenced no behavior that put jail officials on  notice that there was a significant likelihood  that he would attempt to harm himself. We cannot  conclude on this record that WCJ personnel were  subjectively aware that Novack posed a high risk  of suicide and were deliberately indifferent to  that risk.


14
The plaintiffs argue, however, that WCJ  personnel would have been aware that Novack posed  a substantial suicide risk had they been  adequately trained to handle mentally ill  inmates. Ordinarily, a prison official does not  violate the Eighth Amendment when he should have  been aware of a risk that harm would befall an  inmate but was not actually subjectively aware of  that risk. See Farmer, 511 U.S. at 838 ("[A]n  official's failure to alleviate a significant  risk that he should have perceived but did not,  while no cause for commendation, cannot under our  cases be condemned as the infliction of  punishment."). However, a municipality, rather  than an individual, may violate the Eighth  Amendment where a risk of serious harm was so  patently obvious that the municipality must have  been aware of risk of harm and, by failing to act  to rectify it, sanctioned the harmful conduct.  See Jackson v. Marion County, 66 F.3d 151, 152  (7th Cir. 1995); Farmer, 511 U.S. at 841 (noting  that allegations that individual officers  violated Eighth Amendment rights are examined  using a subjective awareness standard while  allegations of municipal misconduct receive an  objective analysis).


15
A municipality may be liable for harm to  persons incarcerated under its authority "if it  maintains a policy that sanctions the maintenance  of prison conditions that infringe upon the  constitutional rights of the prisoners." Payne,  161 F.3d at 1043. This liability is not founded  on a theory of vicarious liability or respondeat  superior that holds a municipality responsible  for the misdeeds of its employees. See City of  Canton v. Harris, 489 U.S. 378, 385 (1989);  Pembaur v. City of Cincinnati, 475 U.S. 469, 479  (1986). Rather, a municipal policy or practice  must be the "direct cause" or "moving force"  behind the constitutional violation. See City of  Oklahoma v. Tuttle, 471 U.S. 808, 820 (1985);  City of Canton, 489 U.S. at 385; Monell v.  Department of Soc. Servs., 436 U.S. 658, 691  (1978). In other words, "it is when execution of  a government's policy or custom . . . inflicts  the injury that the government as an entity is  responsible under sec. 1983." Monell, 436 U.S. at  694. That a constitutional injury was caused by  a municipality may be shown directly by  demonstrating that the policy itself is  unconstitutional. See id. at 694-95 (holding that  a municipality may be liable under sec. 1983 for  a policy that requires pregnant women to take  unpaid leave before leave was required for  medical reasons because the policy itself is  unconstitutional). Municipal liability may also  be demonstrated indirectly "by showing a series  of bad acts and inviting the court to infer from  them that the policymaking level of government  was bound to have noticed what was going on and  by failing to do anything must have encouraged or  at least condoned, thus in either event adopting,  the misconduct of subordinate officers." Jackson,  66 F.3d at 152.


16
The plaintiffs argue that the policies in place  to train WCJ personnel on the proper treatment of  mentally ill inmates were so inadequate that the  County was on notice at the time Shannon Novack  was incarcerated that there was a substantial  risk that he would be deprived of necessary  medical care in violation of his Eighth Amendment  rights. The plaintiffs allege that because of  inadequate WCJ policies and practices concerning  the treatment of mentally ill inmates, WCJ  officers were unaware that Novack posed a  significant suicide risk and failed to take  reasonable steps to prevent him from taking his  own life.


17
As noted above, the plaintiffs may prove their  allegation that the County was deliberately  indifferent to the constitutional violations WCJ  personnel were inflicting on mentally ill inmates  by presenting either a series of unconstitutional  acts from which it may be inferred that the  County knew WCJ officers were violating the  constitutional rights of WCJ inmates and did  nothing or by direct evidence that the WCJ  policies, practices or training methods were  unconstitutional. Plaintiffs have not shown that  there was a pattern of suicide at WCJ from which  we can draw the inference that the County was  aware that WCJ policies for treating mentally ill  inmates at risk for suicide were inadequate and  chose to do nothing in the face of this  knowledge. Even if we were to find that Novack's  suicide itself was a result of unconstitutional  conduct, a single instance of allegedly  unconstitutional conduct does not demonstrate a  municipality's deliberate indifference to the  constitutional rights of its inhabitants.1 See  Tuttle, 471 U.S. at 823-24 ("Proof of a single  incident of unconstitutional activity is not  sufficient to impose liability under Monell,  unless proof of the incident includes proof that  it was caused by an existing, unconstitutional  municipal policy."); Jackson, 66 F.3d at 152. In  the absence of a series of constitutional  violations from which deliberate indifference can  be inferred, the plaintiffs must show that the  policy itself is unconstitutional.


18
As evidence that WCJ policies themselves were  constitutionally inadequate the plaintiffs first  point to several instances where the policies and  practice of WCJ differ from the requirements of  state statute.2 While state law violations should be of concern to Wood County and the State  of Wisconsin, they do not form the basis for  imposing sec. 1983 liability. See White v. Olig,  56 F.3d 817, 820 (7th Cir. 1995); Burgess v.  Ryan, 996 F.2d 180, 184 (7th Cir. 1993); Martin  v. Tyson, 845 F.2d 1451, 1455 (7th Cir. 1988). It  is only when municipal policy fails to meet  federal constitutional or statutory standards  that sec. 1983 liability may be imposed. See  Tuttle, 471 U.S. at 816. Section 1983 provides no  remedy for failure to meet state law  requirements.


19
Next, the plaintiffs present expert testimony  from a psychiatrist who points out numerous flaws  in the WCJ policies for treating mentally ill  inmates and states the opinion that these  deficiencies contributed to Novack's death. While  the expert's opinion may demonstrate that WCJ  personnel could have done more to become aware of  the danger that Novack posed to himself based on  the strange behavior that he was exhibiting, that  opinion does not indicate that WCJ policies  caused jail personnel to be deliberately  indifferent in the face of a patently obvious  suicide risk. In other words, the evidence  presented by the plaintiffs has not shown that  but for WCJ policies, WCJ personnel would have  been aware that Novack posed a high risk of  suicide and would have taken reasonable steps to  prevent him from taking his own life. We have  found that WCJ officers in this case were not  deliberately indifferent to the suicide risk  posed by Novack, and we cannot conclude that the  officers would have been aware of that risk had  it not been for the County policies that caused  their deliberate indifference.3

III.  CONCLUSION

20
For the foregoing reasons, the district court's  grant of summary judgment to the defendant is  Affirmed.



Notes:


1
 While the plaintiffs make reference in their  Statement of Facts to another suicide that  occurred at WCJ one month prior to Novack's  incarceration, they do not argue that this  incident put WCJ on notice that its policies and  practices posed a substantial risk to the safety  of WCJ inmates.


2
 The plaintiffs assert that WCJ policy and  practice did not comport with state statutes  requiring more frequent observation of mentally  ill inmates than inmates in the general  population, documentation of observation of  inmates, maintenance of procedures for addressing  non-emergency medical situations, and segregation  of mentally ill inmates from non-mentally ill  inmates.


3
 The dissent contends that WCJ personnel's "bad  acts" of "routinely" ignoring several WCJ  policies could create an inference that the  County was deliberately indifferent to Novack's  Eighth Amendment rights. However, the "bad acts"  from which municipal liability may be indirectly  inferred must be a "pattern of conduct or a  series of acts violative of constitutional  rights." Powe v. City of Chicago, 664 F.2d 639,  651 (7th Cir. 1981). The plaintiffs have not  presented any evidence that WCJ personnel  regularly ignored established WCJ policies,  rather than simply failing to follow certain  policies in the singular instance of their  treatment of Novack. Furthermore, the failure to  follow a policy calling for documenting an  inmate's refusal to eat or for frequently  observing an inmate who is on suicide watch is  not itself an infliction of cruel or unusual  punishment that violates the Eighth Amendment.  See, e.g., Estate of Cole, 94 F.3d at 261  (holding that failure to observe an inmate who  was on suicide watch more frequently than once  each hour did not violate the Eighth Amendment);  Antonelli v. Sheahan, 81 F.3d 1422, 1427 (7th  Cir. 1996) ("In order to violate the Eighth  Amendment, the condition of confinement must be  a denial of 'basic human needs' or 'the minimal  civilized measure of life's necessities.'")  (quoting Rhodes v. Chapman, 452 U.S. 337, 347  (1981)). Because the plaintiffs have not  presented evidence of a "series" of  constitutional violations, or of any  constitutional violations at all, there is no  "bad acts" evidence from which County liability  may be inferred under Monnel.
In the absence of indirect evidence, the  plaintiffs are required to show that WCJ policies  themselves are unconstitutional. However, WCJ  policies call for jail personnel to evaluate  inmates for suicide risk and take reasonable  measures to protect inmates when they become  aware that a risk is present. The plaintiffs do  not claim at this stage that WCJ personnel were  inadequately trained to carry out these policies.  While we agree with the dissent that there are  additional policies that could improve WCJ's  treatment of its mentally ill inmates, the  plaintiffs' proffered evidence does not  demonstrate that WCJ's existing policies fall  below the constitutional standards mandated by  the Eighth Amendment. See Anderson v. Romero, 72  F.3d 518, 524 (7th Cir. 1995) ("The Eighth  Amendment forbids cruel and unusual punishments;  it does not require the most intelligent,  progressive, humane, or efficacious prison  administration.").



21
Williams, Circuit Judge, dissenting.


22
I generally  agree with my colleagues' legal analysis but find  that genuine issues of material fact preclude  summary judgment. I agree with the majority's  determination that the Eighth Amendment is  implicated only when prison officials are  cognizant of a significant likelihood that an  inmate may imminently seek to take his own life.  Thus, we have not found prison officials liable  for prison suicides without an allegation of  suicidal tendencies, evidence of past suicide  attempts, or warnings of suicidal conditions. See  Payne v. Churchich, 161 F.3d 1030, 1042 (7th Cir.  1998), cert. denied, 527 U.S. 1004 (1999).  Moreover, behaving in a strange or bizarre manner  is not enough to put prison officials on notice  that an inmate is a substantial suicide risk. See  Mathis v. Fairman, 120 F.3d 88 (7th Cir. 1997);  State Bank of St. Charles v. Camic, 712 F.2d 1140  (7th Cir. 1983).


23
In Novack's case, however, genuine issues of  material fact exist for a reasonable jury to find  that prison officials were aware of a substantial  risk that he may imminently commit suicide. For  example, when Novack was booked into the Wood  County Jail, Deputy Raymond Starks of the Wood  County Sheriff's Department informed Officer  Denise Ellis that Novack was a suicide risk and  that the jail staff should watch him accordingly.  Officer Ellis also knew that Novack had been at  Norwood Mental Health Center earlier that day.  Furthermore, she wrote "watch" on Novack's  medical screening inventory. She was aware that  Novack had been diagnosed in the past with a  mental illness, and she concluded that Novack had  a possible mental illness.


24
Novack was then placed in an observation cell  that is normally used for inmates on suicide  watch.1 However, there is no record that the  jail officials paid close attention to Novack  while he was in the observation cell.  Furthermore, without consulting any mental health  experts or insuring that he would be subject to  suicide watch scrutiny, the officials  inexplicably transferred him to the general jail  population.


25
While in jail, Novack took psychotropic medicine  prescribed by his psychiatrist. There is no  record of the jail officials insuring that he  took his medicine when they handed it to him.  Furthermore, his jailers did not make any record  of closely observing Novack to watch his reaction  to this prescription medicine. During his time in  general population, his mental health did not  improve. He pounded on his cell walls almost  every day and was subject to regular uncontrolled  fits of laughing and giggling. He did not eat all  of his meals, he lost weight, and his appearance  was unkept. However, jail staff never conducted  a full medical evaluation of Novack.


26
The facts at issue here are similar to those in  Hall v. Ryan, 957 F.2d 402 (7th Cir. 1992), where  we ruled that a jury, and not the court, must  determine whether jail officials were aware of a  substantial suicide risk. In Hall, we affirmed  the district court's denial of defendants'  summary judgment motion. We agreed that the  detainee's estate raised genuine issues of  material fact whether defendants were aware that  the detainee2 was a substantial suicide risk.  See id. at 405. After his arrest, the detainee  became excited and belligerent. He urinated on  the floor and swore at the police officers. See  id. at 403. Moreover, he had threatened to commit suicide when he was arrested by the same police  department nine months prior to the incident in  question. See id. at 403-04. The detainee's prior  arrest report states that he has attempted  suicide several times. See id. at 404. Based on  the detainee's behavior on the day of his arrest  and his prior encounters with this police  department, we found that the plaintiff had  raised genuine issues of material fact whether  defendants knew that the detainee was a serious  suicide risk. See id. at 405.3


27
As in Hall, we have more than Novack's strange  and bizarre behavior. We also have evidence that  jail officials knew that Novack was a suicide  risk and had a possible mental illness. Finally,  the jail staff failed to conduct a full medical  evaluation and failed to subject Novack to any  suicide watch scrutiny. Consequently, from this  evidence, a reasonable factfinder could conclude  that there existed a substantial risk that Novack  would imminently commit suicide and that jail  officials knew of this risk, yet failed to act.


28
The majority opinion seems to discount this  evidence and instead focuses on the fact that  Novack told the intake officer that he was not  contemplating suicide. Moreover, the majority  opinion focuses on the conversation between Dr.  Root, Novack's psychiatrist, and jail officials,  where Root did not mention that Novack had any  suicidal tendencies. These facts do not, however,  allow us to draw a legal conclusion that Wood  County Jail officials were not deliberately  indifferent to a substantial risk that Novack  would harm himself.


29
The County of Wood is the only remaining  defendant. Local government liability cannot be  based upon the theory of respondeat superior. As  the majority opinion indicates, however,  municipal liability can be demonstrated  indirectly if a court can infer from a series of  bad acts that policymakers were condoning  subordinates' misconduct. See Jackson v. Marion  County, 66 F.3d 151, 152 (7th Cir. 1995).


30
A reasonable jury could find that Wood County's  customs and lack of procedures caused the  deliberate indifference to Novack's Eighth  Amendment rights. First, the jury could find that  there was a custom of not following certain  procedures as it relates to mentally ill inmates  and that this custom caused Novack's suicide. For  example, evidence suggests that the following  jail policies were routinely ignored: 1)  referral of mentally ill inmates to medical  staff; (2) segregation of mentally ill from  non-mentally ill inmates; (3) suicide watch for  at-risk inmates where they are checked and a log  completed every 15 minutes; (4) medicine consumed  in front of officers; and (5) officers  determining and documenting the reason that  inmates decline food. By ignoring these policies,  a reasonable jury could find that the jail showed  deliberate indifference toward inmates who, like  Novack, already had a demonstrated risk of  suicide. Consequently, a jury could properly  infer from these "bad acts" that Wood County Jail  condoned this conduct.4


31
Second, a reasonable jury could find that the  lack of certain jail procedures demonstrates  deliberate indifference toward suicide risk  inmates. Arden Geisler, the administrator of the  jail since 1978, is responsible for policies and  procedures at the Wood County Jail. Wisconsin  state law makes the sheriff or other jailkeeper  responsible for enacting a policy and procedure  manual for the operation of the jail. See Wis.  Stat. sec. 302.365(1)(a). The following  procedures were not in place at Wood County Jail: (1) no health appraisal is conducted by a health  care professional, even when initial screening  warrants it; (2) a supervisor may remove an  inmate from a suicide watch without consulting  with a health professional; (3) no mental health  professional examines an inmate after he is put  on suicide watch; and (4) suicide risk  assessments are not performed, even when initial  screening warrants it. By failing to implement  procedures to involve health care professionals  in the care taking of mentally ill inmates who  are specific suicide risks, a reasonable jury  could find that the Wood County Jail showed  deliberate indifference toward inmates who are  known suicide risks.


32
While the district court should review the  whole record, it must draw all reasonable  inferences in favor of the nonmovant and can  neither weigh the evidence nor make any  credibility determinations. Cf. Reeves v.  Sanderson Plumbing Prods., Inc., 120 S. Ct. 2097,  2110 (2000).5 "Credibility determinations, the  weighing of the evidence, and drawing of  legitimate inferences from the facts are jury  functions, not those of a judge." Anderson v.  Liberty Lobby, 477 U.S. 242, 255 (1986).  Consequently, we must give credence to the  numerous facts that support plaintiffs'  allegations that Wood County Jail officials were  aware of a substantial risk that Novack may  imminently commit suicide. The weighing of this  evidence is the sole province of the jury--not  the district court, or this court. The district  court's grant of summary judgment in favor of  Wood County Jail should be reversed. Accordingly,  I respectfully dissent.



Notes:


1
 The majority cites Collignon v. Milwaukee County,  163 F.3d 982, 990 (7th Cir. 1998), for the  proposition that placing an inmate on suicide  watch may not demonstrate a subjective awareness  of a substantial risk of imminent suicide.  Collignon, however, concerns an inmate who killed  himself after being released to the custody of  his parents. The issue in Collignon was whether  officials had a constitutional obligation to  devise a treatment plan for the inmate, not  whether they could have prevented his suicide  while he was in custody.


2
 Pretrial detainees, who are protected under the  Fourteenth Amendment's Due Process Clause for  maltreatment while in custody, receive the same  protection as inmates. See Payne, 161 F.3d at  1041.


3
 Other courts have denied summary judgment motions  by defendants in similar situations. See Greason  v. Kemp, 891 F.2d 829, 831-32, 835 (11th Cir.  1990) (finding that a factfinder could conclude  that defendants were deliberately indifferent to  decedent's needs because defendants were aware  that decedent had contemplated suicide, continued  to have suicidal tendencies, and was taking  antidepressants); Cabrales v. County of Los  Angeles, 886 F.2d 235 (9th Cir. 1989) (finding  deliberate indifference because the same jailers  had rescued decedent from a previous suicide  attempt); Partridge v. Two Unknown Police  Officers, 791 F.2d 1182 (5th Cir. 1986) (finding  deliberate indifference because defendants knew  that decedent had attempted suicide in a previous  confinement); Viero v. Bufano, 925 F. Supp. 1374,  1377-78, 1388 (N.D. Ill. 1996) (finding genuine  issue of material fact because defendants knew  about decedent's emotional health, his  depression, his thoughts of suicide, and his need  for medication); Guglielmoni v. Alexander, 583 F.  Supp. 821 (D. Conn. 1984) (finding genuine issue  because inmate hanged himself after previous  faked suicide); Matje v. Leis, 571 F. Supp. 918  (S.D. Ohio 1983) (finding genuine issue because  inmate's counsel had informed jailers of  decedent's suicide threats).


4
 Moreover, the jail was arguably under  constructive notice that some of its policies  were not working. Less than a month before Novack  was incarcerated, another prisoner committed  suicide while supposedly under continuous  surveillance in the observation cell.


5
 While Reeves involved a judgment as a matter of  law, the summary judgment analysis is identical.  See 120 S. Ct. at 2110 ("[T]he standard for  granting summary judgment 'mirrors' the standard  for judgment as a matter of law, such that 'the  inquiry under each is the same.'" (quoting  Anderson v. Liberty Lobby, Inc., 477 U.S. 242,  250-51 (1986))).